                Case 8:20-cv-03290-PJM Document 63 Filed 12/08/20 Page 1 of 2



                                     UNITED STATES DISTRICT COURT
                                        DISTRICT OF MARYLAND

   PETER J. MESSITTE                                                                     6500 CHERRYWOOD LANE
UNITED STATES DISTRICT JUDGE                                                           GREENBELT, MARYLAND 20770
                                                                                                301-344-0632


                                               MEMORANDUM

      TO:            Counsel of Record

      FROM:          Judge Peter J. Messitte

      RE:            Rothman et al. v. Snyder
                     Civ. No. PJM-20-3290

      DATE:          December 8, 2020

                                                      ***

      The Court held a hearing this morning concerning Plaintiffs’ Motion to Seal the Entire Record,
      ECF No. 2, and the Washington Post’s Motion to Intervene for the Purpose of Obtaining Public
      Access, ECF No. 39.

      The parties indicated that they did not oppose the Post’s intervention, and this Circuit “has
      previously permitted news organizations to intervene in actions in which they were not otherwise
      parties to challenge a district court’s sealing order.” Doe v. Pub. Citizen, 749 F.3d 246, 262 (4th
      Cir. 2014). Accordingly, the Motion to Intervene is GRANTED.

      Counsel for Plaintiffs, Defendant, and Intervenor the National Football League (“NFL”) shall
      send to the Court proposed redactions to the Complaint, ECF No. 1, by 12:00 p.m. on Thursday,
      December 10, 2020. The parties shall send to the Court any further proposed redactions to all
      other filings and documents in the record by 5:00 p.m. on Monday, December 14, 2020.

      Once the Court has had an opportunity to review the parties’ proposed redactions, the Court will
      make a determination whether further or fewer redactions are appropriate and may modify the
      proposed versions as necessary.

      In connection with their proposed redactions, Plaintiffs, Defendant, and the NFL shall also
      submit to the Court proposed findings of fact and law that would justify the proposed redactions
      as to each court filing.

      Despite the informal nature of this ruling, it shall constitute as an order of the Court, and the
      Clerk is directed to docket it accordingly.
        Case 8:20-cv-03290-PJM Document 63 Filed 12/08/20 Page 2 of 2



                                                     /s/
                                               PETER J. MESSITTE
                                         UNITED STATES DISTRICT JUDGE
cc:   Court File
